Case: 3:19-cv-00234-NBB-RP Doc #: 132-4 Filed: 10/26/20 1 of 4 PageID #: 972




                    Exhibit D
        Case: 3:19-cv-00234-NBB-RP Doc #: 132-4 Filed: 10/26/20 2 of 4 PageID #: 973




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                       PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                      DEFENDANTS



__________________________________________________________
            ZOOM DEPOSITION OF BEVERLY McMULLEN
__________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                               On August 3, 2020
                                   At 10:00 a.m.



REPORTED BY:        SHARRON F. ALLEN, CSR, RPR
                    CSR NO. 1144
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-4 Filed: 10/26/20 3 of 4 PageID #: 974
                                                                                            6



1       A.      Good morning.

2       Q.      I'm Jim Waide, and I'm here with my

3    wife, Rachel Waide.                 I don't think you can see

4    her, probably, but we're here representing

5    Dr. Woods.

6               We never have met before as far as I

7    know, have we?

8       A.      I don't think so.                       No, sir.

9       Q.      By whom are you employed?

10      A.      I'm employed with Management & Training

11   Corporation at the Marshall County Correctional

12   Facility.

13      Q.      About when did you start to work for

14   Management & Training Corporation?

15      A.      I started to work for Management &

16   Training Corporation August of 2012.

17      Q.      What is Management & Training

18   Corporation?

19      A.      It's a private company that is

20   contracted with the State of Mississippi.                                         It

21   houses state offenders.

22      Q.      It has a contract with the State of

23   Mississippi?

24      A.      That's correct.

25      Q.      Does it have one contract to deal with
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-4 Filed: 10/26/20 4 of 4 PageID #: 975
                                                                                            16



1    a medical doctor now assigned to take care of

2    the prisoners at the Marshall County

3    Correctional Facility?

4                   MR. LONG-DANIELS:                       Objection to the

5         form.

6       A.      I'm not saying that.                          I'm saying that

7    they're not on-site every day.

8    BY MR. WAIDE:

9       Q.      Okay.          There's no medical doctor now

10   assigned every day to take care of the prisoners

11   at the Marshall County Correctional Facility?

12                  MR. LONG-DANIELS:                       Objection to form.

13   BY MR. WAIDE:

14      Q.      Am I correct?

15                  MR. LONG-DANIELS:                       Same objection.

16      A.      Not every day, sir.

17   BY MR. WAIDE:

18      Q.      All right.               So as far as taking care of

19   the serious medical needs of prisoners, do you

20   agree with me that it would be better to have a

21   medical doctor, a licensed medical doctor,

22   assigned to the facility on a permanent basis if

23   a company is interested in taking care of the

24   serious medical needs of prisoners?

25                  MR. PEEPLES:                  Object to form.
